Campbell, C. J.
Peter Marshall was killed by a knife flying out of a rapidly revolving shaper-head, the first time it was used as then arranged, and as soon as it reached its high *168velocity, before it was applied to cutting into lumber to be worked. The.testimony was strong that the knives had been fastened in as tightly as they could be. The head was got up on a new plan by the contrivance and invention of one of the principal managers of defendant, and was made accurately from the plan. The court below, without giving reasons for that conclusion, held there was no proof of negligence, and ordered a, verdict for defendant. This ruling would have made all other points immaterial. There were several rulings excluding evidence which seems to have had some legal bearing on the points in controversy. The only conceivable grounds for taking the case away from the jury must have been that the defendant had, in choosing to have the shaper-head made as it was, been legally justified in taking that responsibility, having a right to rely on the skill of those who acted in making or selecting it.
The testimony tended to show that the construction was novel in some respects. There was testimony tending to show that one of the differences between the shaper-head in question and others used before it was that in this the projecting knives, which were set in the solid body of the head, were set in parallel grooves, and were made with parallel surfaces, so that they were only held in place by the pressure of metal on metal, without shoulders, wedges, or any other device to hold them beyond friction; while in others there were such devices, by making the shank of the knife wedge-shaped, and thicker at the inner end than at the outer, or by some other device whereby the knife would be checked in its tendency to fly out of its socket.
The fact that a knife did fly out when fastened in as well as it was designed to be, and when the testimony indicated no imperfection in carrying out the design, had at least a tendency to prove that the design was bad. Never having been used again, there was nothing to indicate that it would have been any safer, or to overcome the proof that it had been *169made as safe as its nature permitted. There was at least enough to go to the jury on the question whether it was a reasonably safe implement and properly designed, and whether the principle involved in it was not a departure from safe methods as before applied. If there was such testimony, the fact that there may have been some conflict on one or another question would not allow the judge to deprive the jury of the power to determine the conflict.
The law does not hold persons using machinery to any absolute duty of insuring its safety. It does, however, require some care in introducing untried novelties. That which has been approved as safe by reasonable experience may be presumed safe by those who rely on that experience to justify them in selecting it. But where the result of any defect must be-an immediate danger to human life, it devolves on those who expose human life to the dangers of a new experiment, which turns out badly, to show that they have followed such a course as the understood rules of science or mechanics applicable to such matters rendered safe according to ordinary probabilities. This machine was, according to some, at least, of the testimony, made in violation of known rules of mechanics, in trusting to mere pressure to overcome the centrifugal tendencies of a knife revolving at great velocity. It was devised by defendant on its own responsibility. Whatever view the jury might have taken of the matter, the questions presented were distinct questions of fact, and ought to have been submitted.
It certainly cannot be said as matter of law that the deceased contributed to the casualty by his negligence. He was not a trespasser, and the knife was just as likely to be thrown in one direction as another. No one could have supposed that where he stood was particularly dangerous.
As the argument naturally rested chiefly on the withdrawal of the case from the jury, the questions concerning the rejection of testimony were not as fully presented as they other*170wise would have been. There is reason to urge that testimony was shut out concerning mechanical questions, and some others which might have thrown light on scientific subjects. It is not very clear that average juro’rs, or average persons not jurors, do not need some instruction on mechanical rules and scientific facts, which require some intimacy with practical affairs. Theoretical knowledge is not always practical knowledge, and many intelligent persons are deficient in the power of readily comprehending such matters. In the present case there was more or less conflict on some of the questions which the court seemed to regard as within the common knowledge of mankind.
The judgment should be reversed, and a new trial granted.
Morse and Champlin, JJ., concurred.